Order filed March 6, 2012.




                                              In The


                        Fourteenth Court of Appeals
                                          ____________

                                      NO. 14-11-01085-CV
                                        ____________

                               CLAUDE ELDRIDGE, Appellant

                                                 V.

                             CINTAS CORPORATION, Appellee


                    On Appeal from the County Civil Court at Law No. 1
                                  Harris County, Texas
                              Trial Court Cause No. 992031

                                           ORDER
       The notice of appeal in this case was filed December 8, 2011. To date, the filing fee of
$175.00 has not been paid. No evidence that appellant has established indigence has been filed.
See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of this
court on or before March 20, 2012. See Tex. R. App. P. 5. If appellant fails to timely pay the
filing fee in accordance with this order, the appeal will be dismissed.

                                              PER CURIAM